Citation Nr: 0501804	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of service-
connected disability compensation benefits in the amount of 
$174.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (the Committee) in 
Little Rock, Arkansas, which denied entitlement to a waiver 
of recovery of overpayment of service-connected disability 
compensation benefits in the amount of $174.00.


FINDINGS OF FACT

1.  The veteran reported a change in the status of his 
dependents on June 11, 2001.

2.  VA reduced the amount of the veteran's service-connected 
disability compensation benefits in September 2001 due to the 
decrease in dependents as a result of the marriage of the 
veteran's son on June [redacted], 2001.

3.  VA's failure to timely reduce the veteran's benefits 
resulted in an overpayment of service-connected disability 
benefits in the amount of $174.00.

4.  VA was at fault in causing the overpayment; there was no 
fault on the part of the veteran in causing the overpayment.

5.  Recovery of the overpayment will cause the veteran undue 
hardship.

6.  Recovery of the overpayment would defeat the purpose of 
paying VA compensation benefits.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of an overpayment of service-connected 
disability benefits in the amount of $174.00 would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of $174.00 
indebtedness to VA stemming from overpayment of service-
connected disability compensation benefits.  He contends, in 
substance, that he advised VA on June 11, 2001, that his son 
married on June [redacted], 2001, and would no longer be a dependent 
of the veteran.  He also contends that recovery of the 
overpayment would result in undue financial hardship because 
his monthly expenses currently exceed his monthly income.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government. "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  See 
38 C.F.R. § 1.965(a).

The elements to be considered pursuant to 38 C.F.R. Section 
1.965 are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

The veteran is 100 percent disabled due to service-connected 
disability and receives VA compensation for same.  His 
compensation payments originally included payment for a 
dependent son.  On June 11, 2001, however, the veteran 
contacted the RO and advised that his son was married two 
days prior and that his payments should be decreased 
accordingly.  After payments had not been decreased, the 
veteran again advised the RO on August 5, 2001, that his 
payments needed to be decreased due to the marriage of his 
son.  The veteran testified that he was told that there was 
a, "computer glitch."  

On September 18, 2001, VA advised the veteran that his 
compensation benefits had been reduced due to the removal of 
his son from his award.  He was also advised that an 
overpayment had been created.  On October 4, 2001, the 
veteran was advised that he had been overpaid $174.00.  The 
veteran then requested waiver of recovery of the overpayment.

In October 2001, the veteran submitted a Financial Status 
Report.  He reported monthly income in the amount of $2960.00 
for himself and $841.00 for his wife; monthly expenses were 
estimated as $4572.00.  A field examination performed in 
March 2002 reflects that the veteran lived on a farm and 
raised hogs for personal consumption only.  

The veteran testified before the Board in November 2004, that 
his wife's income had decreased since the October 2001 
report.  Additionally, the veteran asserted that he would be 
placed in economic hardship if the overpayment was recovered 
at any rate higher than $1.00 per month.
Analysis

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  The Court has held that 
before adjudicating a waiver application, the lawfulness of 
the overpayment must first be decided.  Schaper v. Derwinski, 
1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has 
reinforced this obligation by holding that where the validity 
of the debt is challenged, that issue must be developed 
before the issue of entitlement to a waiver of the debt can 
be considered.  VAOPGCPREC 6-98.

In the instant case, neither the veteran nor his 
representative has challenged the creation of the 
overpayment.  The statute and regulation require that VA 
compensation benefits be reduced upon the removal of a 
dependent from an award of compensation.  

The Board has reviewed the overpayment and finds that its 
creation was valid.  As described above, the overpayment was 
due to VA not reducing the veteran's compensation benefits 
for three months following notice of a change in dependent 
status.  The amount of the overpayment appears to mirror 
exactly the amount of the excess compensation benefits paid 
by VA.  Accordingly, the Board finds that the overpayment in 
the amount of $174.00 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The term "bad faith" 
generally describes unfair or deceptive dealing by someone 
who seeks to gain by such dealing at another's expense.  A 
claimant's conduct in connection with an overpayment exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. 
§ 1.965(b).

The evidence of record clearly shows that the veteran advised 
VA of his change in dependents two days after the event that 
precluded his claiming his son as a dependent and that he 
advised VA on at least two subsequent occasions that the 
change had not been effectuated.  As such, the Board finds 
that the veteran did not commit fraud, misrepresentation, or 
bad faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.  

Equity and good conscience

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  
The overpayment occurred because VA failed to timely reduce 
the veteran's disability benefit payments.  The veteran's 
actions did not contribute to the creation of the 
overpayment.  He was, therefore, not at fault in causing the 
overpayment.  

With respect to balancing of faults, the Board finds that VA 
was at fault in creating the overpayment.  As discussed 
above, the veteran promptly notified VA of a change in his 
dependents, but VA did not reduce the benefit payments until 
three months later.  Thus, in weighing the fault of the 
veteran against the fault of VA, the Board finds that VA's 
actions were the cause of the overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him undue financial 
hardship.  According to his Financial Status Report, his 
monthly expenses far exceed his income.  As such, recovery of 
the overpayment in monthly installments would deprive him of 
the necessities of daily living.

The purpose in paying VA service-connected compensation 
benefits is to provide a veteran with an income 
notwithstanding disability that occurred during a period of 
service.  The veteran continues to be entitled to service-
connected disability benefits.  Recovery of the overpayment 
would, therefore, defeat the purpose in paying the 
compensation benefits.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of the evidence is in favor of waiver of 
recovery.  Specifically, defeating the purpose of paying VA 
service-connected disability compensation benefits and 
creating an undue hardship on the veteran far outweigh all 
other factors considered.  As such, the veteran's request for 
waiver of recovery of overpayment in the amount of $174.00 is 
granted. 

Veterans Claims Assistance Act

The Board notes that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  


ORDER

Waiver of recovery of the overpayment of VA service-connected 
disability compensation benefits in the amount of $174.00 is 
granted.




	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


